                                                                                                                                                 7/10/20 7:09PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RTW Retailwinds, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA New York & Company, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  330 W. 34th Street
                                  9th Floor
                                  New York, NY 10001
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.nyandcompany.com/rtwretailwinds


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                                                                                                                                                     7/10/20 7:09PM

Debtor    RTW Retailwinds, Inc.                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4481

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Affiliate List                                              Relationship
                                                 District                                 When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                                                                                                                                       7/10/20 7:09PM

Debtor   RTW Retailwinds, Inc.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                    50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                                                                                                                                                    7/10/20 7:09PM

Debtor    RTW Retailwinds, Inc.                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on        07/13/2020
                                                  MM / DD / YYYY


                             X                                                                            Sheamus Toal
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO, CFO and Treasurer




                                   /s/ Michael D. Sirota                                                                    07/13/2020
18. Signature of attorney    X                                                                             Date
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Michael D. Sirota
                                 Printed name

                                 Cole Schotz P.C.
                                 Firm name

                                 Court Plaza North
                                 25 Main Street
                                 Hackensack, NJ 07601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     201-489-3000                  Email address      msirota@coleschotz.com

                                 MS-4088 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                            LIST OF AFFILIATES



        COMPANY

        RTW Retailwinds, Inc.

        Lerner New York Holding, Inc.

        Lernco, Inc.

        Lerner New York, Inc.

        New York & Company, Inc.

        Lerner New York GC, LLC

        Lerner New York Outlet, LLC

        New York & Company Stores, Inc.

        FTF GC, LLC

        Lerner New York FTF, LLC

        Fashion to Figure, LLC

        FTF IP Company, Inc.




60917/0001-20374140v1
                                                                                                                                            7/10/20 7:09PM

Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit "A" shall be completed and attached to the petition.]

                                                                United States Bankruptcy Court
                                                                      District of New Jersey
 In re       RTW Retailwinds, Inc.                                                                       Case No.
                                                                               Debtor(s)                 Chapter      11


                                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                                    Bankruptcy under Chapter 11
1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
   is 1-32315 .

2. The following financial data is the latest available information and refers to the debtor's condition on            July 13, 2020    .

 a. Total assets                                                                                     $                405,356,610.28

 b. Total debts (including debts listed in 2.c., below)                                              $                449,962,395.71

 c. Debt securities held by more than 500 holders:                                                                             Approximate
                                                                                                                                number of
                                                                                                                                 holders:

 secured                 unsecured                   subordinated               $                         0.00                                       0
 secured                 unsecured                   subordinated               $                         0.00                                       0
 secured                 unsecured                   subordinated               $                         0.00                                       0
 secured                 unsecured                   subordinated               $                         0.00                                       0
 secured                 unsecured                   subordinated               $                         0.00                                       0

 d. Number of shares of preferred stock                                                                         0                                       0

 e. Number of shares common stock                                                                     65,300,484                                    160
    Comments, if any:


3. Brief description of Debtor's business:
   The debtors are a specialty women's omni-channel retailer with a powerful multi-brand lifestyle platform providing curated
   fashion solutions that are versatile, on-trend, and stylish at a great value.

4. List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
   securities of debtor:
   IPC NYCG LLC (48.5%)
   Paradigm Capital Management (7.04%)




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                                                                                                                                   7/10/20 7:09PM




 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on               07/13/2020                          X
                                                                     Signature of individual signing on behalf of debtor

                                                                     Sheamus Toal
                                                                     Printed name

                                                                     CEO, CFO and Treasurer
                                                                     Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                                                                                                                                                          7/10/20 7:09PM




 Fill in this information to identify the case:
 Debtor name RTW Retailwinds, Inc.
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Easy Fashion Macao              joantsang@fobhk.                Trade Debt                                                                                         $28,044,107.12
 Commercial                      com
 Offshore Ltd.
 Na Rua                          Facsimile #
 Commandante                     011 852 2371 2390
 Mata E
 Oliveira, NOS
 32A36
 MGF Sourcing US,                mspires@                        Trade Debt                                                                                         $16,536,184.91
 LLC                             mgfsourcing.com
 4200 Regent Street
 Suite 205                       Facsimile #
 Columbus, OH                    978-075-6722
 43219

 Li & Fung Trading               wongkwanpo@                     Trade Debt                                                                                           $8,137,816.94
 Ltd.                            lifung.com.hk
 Li & Fung Korea
 888 Cheung Sha                  Facsimile #
 Wan Road                        011 8621 6350 9134
 Kowloon 07
 Amos Eastern                    tommy@amoseast. Trade Debt                                                                                                           $4,726,912.03
 Apparel Inc.                    com
 251 West 39th St
 12th Floor                      Facsimile #
 New York, NY 10018              212-730-6355
 Sunrise Apparel                 Jesse.Ybarra@     Trade Debt                                                                                                         $3,680,814.15
 Group LLC                       Sunrisebrands.com
 801 S. Figueroa St.
 Suite 2500                      Facsimile #
 Los Angeles, CA                 323-780-0751
 90017




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                                                                                                                                          7/10/20 7:09PM




 Debtor    RTW Retailwinds, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 F.O.B. Garments                 joantsang@                      Trade Debt                                                                                           $1,498,303.48
 Limited                         fobhk.com
 Rm1108, Tower II
 Cheung                          Facsimile #
 Sha Wan Plaza, 833              011 852 2371 2390
 Cheung
 Sha Wan Road,
 Kowloon 07
 VNO Rent Receipt                jsilverman@vno.                 Trade Debt                                                                                           $1,372,119.74
 Account                         com
 P.O.Box 371486
 Pittsburgh, PA                  Facsimile #
 15250-7486                      212-967-1519
 LLS                             MHedges@lb.com                  Trade Debt                                                                                           $1,316,875.90
 Two Limited
 Parkway
 Columbus, OH
 43230
 Fortune Footwear,               Facsimile #                     Trade Debt                                                                                           $1,294,329.10
 Inc.                            212-431-9480
 174 Hudson St.
 3rd Floor
 New York, NY 10013
 Allied Printing                 Ron.Assoian@                    Trade Debt                                                                                           $1,267,790.22
 P.O. Box 850                    alliedprinting.com
 Manchester, CT
 06045
 Allure Jewelry &                wjanderson@allure Trade Debt                                                                                                           $922,853.76
 Access.                         -jewelry.com
 9705 45 Avenue
 North 305                       Facsimile #
 Plymouth, MN 55442              612-801-3161
 Leonard A.                      Facsimile #                     Trade Debt                                                                                             $690,514.05
 Feinberg, Inc.                  215-639-1555
 1824 Byberry Road
 Bensalem, PA 19020
 NYCAL, Inc.                     Facsimile #                     Trade Debt                                                                                             $668,701.51
 2211 Saybrook                   323-725-0025
 Avenue
 Commerce, CA
 90040
 Queens Center Mall              QueensCenterAR@                                                                                                                        $630,073.84
 P.O. Box 849433                 macerich.com
 Los Angeles, CA
 90084-9433                      Facsimile #
                                 718-592-4157
 Spooky, Inc.                    Peter.Hess@CAA.                 Trade Debt                                                                                             $625,000.00
 c/o Peter Hess                  com
 405 Lexington Ave,
 19th Floor         Facsimile #
 New York, NY 10174 424-288-2900



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                                                                                                                                          7/10/20 7:09PM




 Debtor    RTW Retailwinds, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Salesforce.com, Inc. Accounting@The                             Trade Debt                                                                                             $600,623.70
 P.O. Box 203141      digitalbrand
 Dallas, TX 75320     architect.com

 Sweet Pea Limited               areily@gosweet                  Trade Debt                                                                                             $547,093.51
 Inc.                            pea.com
 7301 Nw 36th Court
 Miami, FL 33147                 Facsimile #
                                 305-634-7070
 Brooks Shopping                 Arion.A@marx                    Trade Debt                                                                                             $510,080.92
 Centers                         realty.com
 Marx Realty
 10 Grand Central
 155 E. 44th Street
 7th Floor
 New York, NY 10017
 Commission                      cjar@cj.com                     Trade Debt                                                                                             $491,890.25
 Juction, LLC
 4140 Solutions                  Facsimile #
 Center                          805-730-8001
 774140
 Chicago, IL
 60677-4001
 Pension Benefit                 Facsimile #                     Underfunded            Contingent                                                                                $0.00
 Guaranty Corp.                  202-229-4047                    Pension Liability      Unliquidated
 P.O. Box 15170                                                                         Disputed
 Alexandria, VA
 22315-1750




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                                                                                                                 7/10/20 7:09PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re       RTW Retailwinds, Inc.                                                                            Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  Retainer
                                                                                                                          695,604.00*
             Prior to the filing of this statement I have received                                        $               484,417.00*
             Balance Due                                                                                  $

2.     $    1,717.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 See retention papers
                 * The amounts are subject to ongoing review and reconciliation as a result of certain services that were
                 performed shortly prior to the petition date.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 13, 2020                                                            /s/ Michael D. Sirota
     Date                                                                     Michael D. Sirota
                                                                              Signature of Attorney
                                                                              Cole Schotz P.C.
                                                                              Court Plaza North
                                                                              25 Main Street
                                                                              Hackensack, NJ 07601
                                                                              201-489-3000 Fax: 201-489-1536
                                                                              msirota@coleschotz.com
                                                                              Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                                                                                                                                              7/10/20 7:09PM



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      RTW Retailwinds, Inc.                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 IPC NYCG LLC                                                        Securities                                                  48.5%
                                                                     Ownership
                                                                     Common Stock

 Other                                                                                                                           44.46%



 Paradigm Capital Management                                                                                                     7.04%



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the CEO, CFO and Treasurer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date                         07/13/2020                                     Signature
                                                                                            Sheamus Toal

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                                                                                                               7/10/20 7:09PM




                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      RTW Retailwinds, Inc.                                                                        Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for RTW Retailwinds, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 IPC NYCG LLC




 None [Check if applicable]




     07/13/2020                                                          /s/ Michael D. Sirota

 Date                                                                Michael D. Sirota
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for RTW Retailwinds, Inc.
                                                                     Cole Schotz P.C.
                                                                     Court Plaza North
                                                                     25 Main Street
                                                                     Hackensack, NJ 07601
                                                                     201-489-3000 Fax:201-489-1536
                                                                     msirota@coleschotz.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
